         Case: 1:19-cv-02485 Document #: 1 Filed: 04/12/19 Page 1 of 6 PageID #:1




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 MICHAEL A. TAYLOR,
                                                              CIVIL COMPLAINT
              Plaintiff,

 v.                                                        CASE NO. 1:19-cv-02485

 BROWN & JOSEPH, LLC,
                                                         DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes MICHAEL A. TAYLOR (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of BROWN & JOSEPH,

LLC (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, as well as 28 U.S.C. §§1331 and 1337, as the

action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant resides in DuPage

County, Illinois, which lies within the Northern District of Illinois, and a substantial portion of the

events that gave rise to Plaintiff’s claims occurred in the Northern District of Illinois.

                                                PARTIES



                                                  1
          Case: 1:19-cv-02485 Document #: 1 Filed: 04/12/19 Page 2 of 6 PageID #:1




      4. Plaintiff is a consumer over-the-age of 18 and a natural “person,” as defined by 47 U.S.C.

§153(39).

      5. Defendant promotes that its “debt recovery solutions have raised the bar in collection

industry standards[.]”1 Defendant is in the business of collecting consumer debts for others with

its principal place of business located at One Pierce Place, Suite 1225W, Itasca, Illinois 60143.

      6. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      7. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                  FACTS SUPPORTING CAUSES OF ACTION

      8. Several months ago, Plaintiff obtained automobile and renter’s insurance from The

Hartford Financial Services Group (“Hartford”).

      9. Due to financial hardship, Plaintiff fell behind on his scheduled payments to Hartford, thus

incurring debt (“subject debt”).

      10. Thereafter, Plaintiff retained the services of an attorney to file for bankruptcy.

      11. Plaintiff demanded that Hartford cease contacting him and provided it with his bankruptcy

counsel’s contact information.

      12. At that point, Hartford stopped sending periodic billing statements to Plaintiff.

      13. Upon information and belief, Hartford waived any right to add any additional charges to

the subject debt and is only collecting upon the static principal balance of $324.42.

      14. Thereafter, Hartford turned over the subject debt to Defendant for collection.




1
    https://brownandjoseph.com/about/

                                                    2
      Case: 1:19-cv-02485 Document #: 1 Filed: 04/12/19 Page 3 of 6 PageID #:1




   15. On March 9, 2019, Defendant mailed or caused to be mailed to Plaintiff a collection letter

via U.S. Mail in an attempt to collect upon the subject debt in the amount of $324.42.

   16. Defendant’s March 9, 2019 collection letter contains the following itemizations:




   17. Plaintiff was deceptively led to believe that Defendant had the lawful ability to collect

fees and other amounts through the inclusion of the above-referenced items, when such right was

waived by Hartford; when no such right existed in the underlying contract; and/or when Defendant

did not intend to collect fees and other amounts.

   18. Accordingly, Plaintiff spoke with Sulaiman regarding the correspondence, resulting in

pecuniary loss and expenditure of resources.

   19. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, confusion, and aggravation.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   20. Plaintiff repeats and realleges paragraphs 1 through 19 as though fully set forth herein.

   21. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   22. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   23. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed




                                                    3
          Case: 1:19-cv-02485 Document #: 1 Filed: 04/12/19 Page 4 of 6 PageID #:1




or due to others. Defendant has been a member of the Association of Credit and Collection

Professionals, an association of debt collectors, since 2018.2

      24. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

             a. Violations of the FDCPA §1692c

      25. The FDCPA, pursuant to 15 U.S.C. §1692c(a)(2), prohibits a debt collector from

“communicat[ing] with a consumer in connection with the collection of a debt if the debt collector

knows the consumer is represented by an attorney…”

      26. Defendant violated c(a)(2) when it mailed a collection letter to Plaintiff, despite having

knowledge that Plaintiff was represented by an attorney.

             b. Violations of 15 U.S.C § 1692e

      27. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

    false, deceptive, or misleading representation or means in connection with the collection of any

    debt.”

      28. In addition, this section enumerates specific violations, such as:

               “The false representation of – the character, amount, or legal status of any debt . .
               . .” 15 U.S.C. § 1692e(2).

               “The threat to take any action that cannot legally be taken or that is not intended
               to be taken.” 15 U.S.C. § 1692e(5).

               “The use of any false representation or deceptive means to collect or attempt to
               collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
               §1692e(10).

      29. Defendant violated 15 U.S.C. §§ 1692e, e(2), e(5), and e(10) by falsely representing in its

collection correspondence that it had the ability to add fees and other amounts to the subject debt.




2
    https://www.acainternational.org/search#memberdirectory

                                                         4
      Case: 1:19-cv-02485 Document #: 1 Filed: 04/12/19 Page 5 of 6 PageID #:1




The inclusion of the above-referenced line items misleadingly suggests to consumers the false

possibility that Defendant could collect an amount that would be above and beyond that which was

outlined as the total due on the collection letter. Upon information and belief, Hartford waived any

right to collect others costs above and beyond the principal amount of $324.42, and Hartford

stopped sending periodic billing statements. Thereafter, Defendant began collecting upon the static

subject debt and mailed its collection letter to Plaintiff with an amount due of $324.42.

Accordingly, it is evident that Hartford and its successors waived the right and ability to add fees

and other amounts.

   30. In addition, not only were these “other amount[s]” not part of the underlying agreement

between Plaintiff and Hartford, but Defendant also did not intend to collect fees and other amounts.

§ 1692e prohibits a debt collector from falsely or misleadingly representing that it could add such

fees and other amounts. Defendant intentionally chose to utilize this language in order to impute a

certain amount of fear in consumers that, if they failed to address the subject debt with Defendant,

then a debt collector may add fees and other amounts – even though such fees and other amounts

were not lawfully collectible. Defendant used its deceptive language in an attempt to unduly

persuade Plaintiff to address the subject debt with Defendant, lest he be subjected to fees and other

amounts by a debt collector.

        c. Violations of FDCPA § 1692f

   31. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   32. In addition, this section enumerates specific violations, such as:

           “The collection of any amount (including any interest, fee, charge, or
           expense incidental to the principal obligation) unless such amount is
           expressly authorized by the agreement creating the debt or permitted by
           law.” 15 U.S.C. §1692f(1).

                                                 5
      Case: 1:19-cv-02485 Document #: 1 Filed: 04/12/19 Page 6 of 6 PageID #:1




   33. Defendant violated §1692f and f(1) when it unfairly suggested that it could collect

additional amounts above and beyond the total balance due as represented in its collection letter.

Because Defendant was precluded from adding anything to the balance of the subject debt, the

above referenced portions of the collection letter violate the FDCPA.

   WHEREFORE, Plaintiff, MICHAEL A. TAYLOR, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: April 12, 2019                                Respectfully submitted,

s/ Nathan C. Volheim                                 s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                     Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                Counsel for Plaintiff
Admitted in the Northern District of Illinois        Admitted in the Northern District of Illinois
Sulaiman Law Group, Ltd.                             Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                  2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                              Lombard, Illinois 60148
(630) 568-3056 (phone)                               (630) 581-5858 (phone)
(630) 575-8188 (fax)                                 (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                             thatz@sulaimanlaw.com




                                                6
